Bigelow, C. J.
We do not see that there has been any breach of the recognizance declared on. The debtor attended at the time and place appointed for his examination, and until it was' finished, and the magistrate had made his final order and *151adjudication, by which he refused to administer to him the poor debtors’ oath. He was then liable to be taken on the execution, if the officer was present to serve it. But the debtor was not bound to go in search of the officer, or to take any steps to cause himself to be arrested and committed to jail; nor has he committed any breach of the condition of his recognizance, because the officer failed to be ready to take him on the execution after the magistrate had refused him the oath. His presence there after the examination was completed and the decision of the magistrate was pronounced was a full compliance with the condition of the'recognizance. Jacot v. Wyatt, 10 Gray, 236, 239. Doane v. Bartlett, 4 Allen, 75. Skinner v. Frost, 6 Allen, 285. All the subsequent proceedings of the magistrate, after he had adjudicated on the question of the right of the debtor to take the poor debtors’ oath, were coram non judice and void. The law gives no appeal to the debtor from the decision of the magistrate, except in cases where charges of fraud have been filed under Gen. Sts. c. 124, § 5, and a hearing is had thereon, according to §§ 32, 33. No such charges were filed in the present case. The magistrate had no authority or jurisdiction to adjourn the case after he had decided to refuse the oath to the debtor, nor was the latter bound to attend at the time and place of such adjournment. Judgment for the defendants.